Chief Justice Rehnquist,
with whom Justice Breyer joins,
dissenting.
This is a personal-injury, products-liability case which is in the federal court system by virtue of diversity of citizenship. The Court of Appeals for the Eleventh Circuit affirmed a grant of summary judgment against petitioners by the District Court, and petitioners have sought review here. In a supplemental brief filed after their petition, they have called attention to the decision of the Supreme Court of Georgia, Banks v. ICI Americas, Inc., 266 Ga. 607, 609-610, 469 S. E. 2d 171, 174 (1996), handed down on April 29, 1996, 2Vfe months after the Court of Appeals denied rehearing.
Petitioners’ request for relief meets none of the tests set forth in this Court’s Rule 10, “Considerations Governing Review on Certiorari.” The first of these considerations, as outlined in the Rule, is if a court of appeals has rendered a decision in conflict with the decision of another United States court of appeals, or has decided a federal question in a way which conflicts with the decision of a state court of last resort, or “has so far departed from the accepted and usual course of judicial proceedings ... as to call for an exercise of this Court’s supervisory power.” There is clearly no conflict between courts of appeals in this case, nor do petitioners claim that the Court of Appeals for the Eleventh Circuit has decided a federal question in a way which conflicts with a state court of last resort. Nor could it be claimed that the Court of Appeals departed from the accepted and usual course of judicial proceedings, since the decision of the Supreme Court of Georgia in Banks was handed down more than two months after the Court of Appeals denied rehearing.
The other considerations governing review of certiorari likewise have no application to this case. The Court of Appeals here has not decided an important question of federal law which should be settled by this Court, or decided a federal question in a way that conflicts with applicable decisions of this Court.
Thus, one must ask, why is this Court intervening to vacate and remand this case to the Court of Appeals? The Court’s answer, I suspect, would be that Banks suggests that the Court of Appeals may have wrongly decided an issue of Georgia law in the case. But this Court’s function, generally speaking, is not to correct federal courts’ misapplications of state law, except, perhaps, in exceptional cases with importance beyond the parties’ particular *917dispute. This is not such an exceptional case; there is no reason to think that the Eleventh Circuit will not apply Banks faithfully in future cases. Nor is this a case which we must, for one reason or another, decide on the merits and where the views of another court as to the intervening state-law decision might be useful, or a case where certiorari has already been granted and the case argued on the merits. See Lawrence v. Chater, 516 U. S. 168, 176 (1996) (Rehnquist, C. J., concurring in No. 94-9323 and dissenting in No. 94-8988) (citing and distinguishing eases).
To be sure, there is a “special deference owed to state law and state courts in our system of federalism,” id., at 179 (Scalia, J., dissenting), but by failing to predict the Georgia Supreme Court’s Banks decision the Eleventh Circuit has in no way slighted the State of Georgia or upset the balance of our federalism. I do not believe that this Court has a stake in the correctness of discrete state-law decisions by federal courts, nor, in such cases, any “ ‘obligation] to weigh justice among contesting parties.’ ” Lawrence, supra, at 177 (Rehnquist, C. J., concurring in No. 94-9323 and dissenting in No. 94-8988) (quoting 2 H. Pringle, The Life and Times of William Howard Taft 997-998 (1939)).
I trust I am correct in thinking that the Court would not grant certiorari in this ease to decide whether or not the decision of the Supreme Court of Georgia in Banks requires a different outcome than that reached below. I am equally sanguine that the Court would not summarily reverse the decision of the Court of Appeals on a question of Georgia law, a subject about which that court knows a great deal more than we do. Because we are only granting, vacating, and remanding to the Court of Appeals, the Court’s action may seem more palatable here. But I believe it is just as incorrect as would be our deciding the merits of a question of state law in some other diversity case which is of no general importance beyond the interest of the parties. The decision to vacate and remand in this case doubtless seems an easy one to those who join it; the Court of Appeals specifically mentioned the retroactivity issue later decided in Banks in its opinion denying rehearing, and respondents have filed no response to petitioners’ supplemental brief. But today’s action will encourage numerous similar requests from other parties unhappy with the decision of a court of appeals in their diversity cases, and the relevance of the intervening factors which they urge may be far more dubious than is the relevance of Banks to this case.
*918Finally, requiring the Court of Appeals to delve into the facts and law of the case again, months after it denied rehearing, is not without cost. The typical active judge of the Court of Appeals for the Eleventh Circuit participates in somewhere between 150 and 200 panel decisions each year. For us to require a busy court to once more revisit the merits of this state-law dispute gives these petitioners more of the time and resources of the federal judicial system than they deserve.
I dissent from the Court's disposition of this case.